Quinn, President.
Petitioner was duly assessed for corporation franchise taxes for the year 1940 by respondent. It seeks exemption from the tax under the provisions of R. S. 54:13-7, as a manufacturing company, more than 50% of whose capital' stock issued and outstanding is invested in manufacturing in this state. The proof is to the effect that its entire capital is invested in a plant at which it mixes cement, stone, gravel, sand and water to produce concrete. The product is delivered, freshly prepared, in its plastic state, to the place of consumption. We think it is beyond doubt that this activity is manufacture, and that petitioner is a manufacturing company. Commissioner v. McGrady-Rogers Co. (1934), 316 Pa. 155; 174 Atl. Rep. 395.
The assessment is improper and will be ordered set aside. Judgment accordingly.